Title: To George Washington from Horatio Gates, 29 July 1783
From: Gates, Horatio
To: Washington, George


                        
                            Sir
                            Philadelphia 29th July 1783
                        
                        I would beg leave to represent to Your Excellency, that Mr William Clajon was my Secretary early in 1776—and
                            that on the 9th of January 1777 Congress confirmed this Appointment, and added to it—that of Interpreter for the Northern
                            Department. In this situation he has continued ’till now, without any military Rank. Like other public Officers he has
                            claims upon the attention of the Public; and, if early and ardent attachments, the most tried fidelity and long Service
                            can entitle him to those emoluments, which are to be extended to the Gentlemen of the Army; but few, if any, have better
                            pretensions to reward.
                        As the easiest method of securing this, I would beg leave to suggest a measure which I flatter myself will
                            meet Your Excellency’s Approbation and support—vizt to commission him a Major in the Army. Your Excellency’s recommendation
                            of this opinion to Congress, will no doubt give it that Success which I could wish—and will then enable the Legislature of
                            some one of the States to engraft him upon their Line. This will make the Evening of his life, which is far advanced:
                            honorable to his Country, and easy to him.
                        I have ventured to interest myself the more in this representation, as I am sure, that to advocate the claims
                            of an old deserving public Servant cannot be a disagreeable task to Your Excellency with every Sentiment of respect and
                            Esteem. I am Sir Your Excellencys most Obedient Humble Servant
                        
                            Horatio Gates
                            Maj. Gen.
                        
                    